Opinion issued December 22, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00635-CV
                            ———————————
           IN RE TEXAS TECHNICAL SERVICES, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Texas Technical Services, Inc., has filed a petition for writ of

mandamus challenging the denial of its motion to abate or stay the underlying

proceeding based upon dominant jurisdiction.1 The petition is denied. We lift the

stay of proceedings imposed by our August 12, 2016 order.



1
      The underlying case is Parking Guidance Systems, LLC v. Texas Technical Services,
      Inc., cause number 2014-16785, pending in the 133rd District Court of Harris
      County, Texas, the Honorable Jaclanel McFarland presiding.
                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2